DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Specification
The disclosure is objected to because of the following informalities:
In page 22 of the specification, lines 11-37, it is suggested to amend “the reservoir” to - -the water reservoir- -.  
Appropriate correction is required.

Election/Restrictions
Claim 24 is allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 05/24/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/24/2022 is withdrawn. Claims 27-29 and 42-44 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: no prior art was found to teach or fairly suggest the specific configuration and arrangement of the media management plate as recited. In particular, the specific configuration and arrangements of all the components of the media management as described in the recitation “a plate base body comprising a first major surface that attaches to the fuel cell assembly, and an opposite second major surface, a media line system that supplies the fuel cell media with an anode operating gas, a cathode operating gas and a coolant to the fuel cell assembly, and that discharges used fuel cell media from the fuel cell assembly, the media line system comprising an anode operating gas line, a cathode operating gas line and a coolant line extending from the second major surface of the plate base body to the first major surface, to supply the anode operating gas, the cathode operating gas and the coolant to the fuel cell assembly, and an anode exhaust gas line, a cathode exhaust gas line and a used coolant line extending from the first major surface of the plate base body to the second major surface, to discharge anode exhaust gas, cathode exhaust gas and used coolant from the fuel cell assembly, a water separator with a water reservoir to separate liquid water from the anode exhaust gas, wherein the water reservoir comprises an inlet opening and an outlet opening for the anode exhaust gas and the water,Page 2 of 13Appl. No. 16/603,575 Election Response dated: 5/23/2022Restriction Office Action dated: 3/25/2022a channel that drains the water from the water reservoir, valve seats, measuring devices and regulating and control devices on the second major surface of the plate base body in communication with the media line system or the water reservoir or the channel, wherein the anode operating gas line, the anode exhaust gas line, the water reservoir and optionally the channel are in fluid communication with each other, and wherein the coolant line comprises at least one coolant branch line which is at least partially in thermally conducting contact with one or more of the media line system, the channel, the valve seats, the measuring devices and the regulating and control devices, or wherein a shape of the water reservoir and arrangement of the inlet opening and the outlet opening are selected such that the media management plate is oriented both perpendicular to a direction of gravity action and parallel to the direction of gravity action, such that, with gravity acting from top to bottom, the inlet opening and the outlet opening for the anode exhaust gas are located in an uppermost region of the reservoir and the outlet opening for the water is located in a lowermost region of the reservoir.”. 
The closest prior art (Hannensen et al. - U.S. Patent Application Publication 2011/0294028) teaches a media management plate (i.e., end plate) (30) with a similar arrangement however, Hannensen is silent in reference to the particular configuration of the media line system (i.e., a media line system that supplies the fuel cell media with an anode operating gas, a cathode operating gas and a coolant to the fuel cell assembly, and that discharges used fuel cell media from the fuel cell assembly, the media line system comprising an anode operating gas line, a cathode operating gas line and a coolant line extending from the second major surface of the plate base body to the first major surface, to supply the anode operating gas, the cathode operating gas and the coolant to the fuel cell assembly, and an anode exhaust gas line, a cathode exhaust gas line and a used coolant line extending from the first major surface of the plate base body to the second major surface, to discharge anode exhaust gas, cathode exhaust gas and used coolant from the fuel cell assembly) and valve seats, measuring devices and regulating and control devices on the second major surface of the plate base body in communication with the media line system.
In view of the above, claims 24-44 are passed to issue.
U.S. Patent Application Publication 2013/0202979, U.S. Patent Application Publication 2008/0160372 and U.S. Patent 6,541,148 are considered pertinent to Applicant’s disclosure and made of record. 

Conclusion
This application is in condition for allowance except for the following formal matters noted above (i.e., drawings are required and objection to the specification).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723